         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 1 of 23



 Andrew N. Friedman (DC Bar 375595)              Eric H. Gibbs (pro hac vice forthcoming)
 Victoria S. Nugent (DC Bar 470800)              ehg@classlawgroup.com
 Julie Selesnick (DC Bar 485558)                 Andre M. Mura (DC Bar 492837)
 Geoffrey Graber (pro hac vice forthcoming)      amm@classlawgroup.com
 Eric Kafka (pro hac vice forthcoming)           Karen Barth Menzies (pro hac vice forthcoming)
 Karina G. Puttieva (pro hac vice forthcoming)   kbm@classlawgroup.com
 COHEN MILSTEIN SELLERS & TOLL                   Amy M. Zeman (pro hac vice forthcoming)
 PLLC                                            amz@classlawgroup.com
 1100 New York Ave. NW, Fifth Floor              Steve Lopez (pro hac vice forthcoming)
 Washington, DC 20005                            sal@classlawgroup.com
 Telephone: (202) 408-4600                       GIBBS LAW GROUP LLP
 Facsimile: (202) 408-4699                       505 14th Street, Suite 1110
 afriedman@cohenmilstein.com                     Oakland, CA 94612
 vnugent@cohenmilstein.com                       Telephone: (510) 350-9700
 jselesnick@cohenmilstein.com                    Facsimile: (510) 350-9701
 ggraber@cohenmilstein.com
 ekafka@cohenmilstein.com
 kputtieva@cohenmilstein.com

 Counsel for Plaintiff and Proposed Class

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

GCDC LLC d/b/a GCDC GRILLED CHEESE       )
BAR, individually, and on behalf of others
                                         )
similarly situated,                      ) Civil Action No.
1730 Pennsylvania Ave. NW                )
Washington, D.C. 20006                   )
                                         ) CLASS ACTION COMPLAINT
               Plaintiff,                )
                                         ) DEMAND FOR JURY TRIAL
v.                                       )
                                         )
THE HARTFORD FINANCIAL SERVICES          )
GROUP, INC., a corporation, AND SENTINEL )
INSURANCE COMPANY, LTD                   )
a corporation,                           )
One Hartford Plaza,                      )
Hartford, CT 06155                       )
                                         )
                                         )
               Defendants.               )
                                         )
            Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 2 of 23



                                CLASS ACTION COMPLAINT


       Plaintiff GCDC LLC, d/b/a GCDC Grilled Cheese Bar, individually and on behalf of all

others similarly situated, hereby files suit against The Hartford Financial Services Group, Inc.,

and Sentinel Insurance Company, Ltd. (“Defendants”), and alleges the following.

                                        INTRODUCTION

       1.      The globe, the nation, and the District of Columbia are fighting the COVID-19

pandemic. The counter-measures necessary to combat this pandemic are extreme – requiring the

closure of many businesses and restricting almost all public activities.

       2.      Restaurants, in particular, have suffered immediate and precipitous losses. This

impact on restaurants will have a devastating impact on the nation’s economy and social life. As

of 2016, Americans spend more than half of their food budget eating outside the home.

According to The Brookings Institution, food preparation and service is the second most

common occupation in the United States; waiting tables is the eighth most common. At the start

of 2020, there were more than 12 million Americans working at over 600,000 food service and

drinking establishments nationwide. Food & Wine reports that approximately 8 million

restaurant workers have been laid-off or furloughed since mid-March. Before the COVID-19

pandemic materialized, the National Restaurant Association predicted 2020 sales would be $899

billion. The latest estimates suggest the industry will face $240 billion in losses by the end of the

year. Those losses include an estimated $30-plus billion in lost revenue in March and a

projected $50-plus billion in lost revenue in April alone.

       3.      The restaurant industry is vital to the local economy of Washington, D.C. In

2018, the District’s 2,457 restaurants and bars generated $4 billion in sales. In 2019, about 8

percent of all employment in the District — 65,200 jobs — was in the restaurant and food



                                                 2
            Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 3 of 23



service industry. According to the Washington City Paper, small, independent restaurants make

up 96 percent of the District’s dining scene. Government-mandated business restrictions are

taking a devastating economic toll on these small businesses.

       4.      Plaintiff GCDG Grilled Cheese Bar (“GCDC”), a popular, well-reviewed eatery

in a prime Pennsylvania Avenue location, is one such restaurant affected. Since early March

2020, GCDC has been complying with orders issued by the District of Columbia that have

brought its business to a complete halt. GCDC filed a claim with its business insurance carrier,

the Defendants, and was denied coverage on the basis of indecipherable exclusions and

endorsements added unilaterally to its policy.

       5.      GCDC and other restaurants similarly situated bought full-spectrum,

comprehensive insurance for their businesses – not just for damage to their physical premises

and equipment. These restaurants believed that they had comprehensive coverage that would

apply to business interruptions under circumstances like these, where they have done everything

right to protect their businesses and the public. Such coverage is important, if not vital, because

profit margins in the restaurant industry are slim and reserve funds tend to be low. Hence,

business interruptions are a particular concern of this industry.

       6.      Had Defendants wanted to exclude the risks of a pandemic – and the necessary

public health counter-measures that would mandate business closures and population-wide social

distancing – they should have done so plainly, as they did with numerous other risks. But they

did not.

       7.      GCDC brings this action, on behalf of itself and other District of Columbia

restaurants similarly situated, seeking declaratory relief, insurance coverage owed under

Defendant’s policies, and damages.




                                                  3
            Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 4 of 23



                                         JURISDICTION

       8.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(d)(2) because this is a class action wherein the amount in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs, there are more than 100 members in the

proposed class, and at least one member of the class of Plaintiffs is a citizen of a state different

from at least one Defendant.

       9.      This Court has personal jurisdiction over Defendants, because Defendants

conduct business in Washington, D.C.

       10.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) as a substantial

part of the events or omissions giving rise to the instant action occurred in Washington, D.C.

                                             PARTIES

       11.     Plaintiff GCDC LLC, d/b/a GCDC Grilled Cheese Bar, is a limited liability

company, formed under the laws of the District of Columbia in September 2012.

       12.     Defendant The Hartford Financial Services Group, Inc., a Delaware corporation

with its principal place of business in Hartford, Connecticut, is a business which, at all relevant

times to this instant action, operated in Washington, D.C., including through its subsidiary,

Sentinel Insurance Company, Ltd.

       13.     Defendant Sentinel Insurance Company, Ltd., a Connecticut corporation with its

principal place of business in Hartford, Connecticut, is a business which, at all relevant times to

this instant action, operated in Washington, D.C.

                                   FACTUAL BACKGROUND

       14.     In January 2020 early media reports documented an outbreak of a novel strain of

coronavirus – COVID-19 – in Wuhan, China. By late January, it was generally understood in



                                                  4
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 5 of 23



the scientific and public health communities that COVID-19 was spreading through human-to-

human transmission and could be transmitted by asymptomatic carriers.

       15.     On January 30, 2020, reports of the spread of COVID-19 outside China prompted

the World Health Organization to declare the COVID-19 outbreak a “Public Health Emergency

of International Concern.”

       16.     On March 11, the World Health Organization declared COVID-19 a global health

pandemic based on existing and projected infection and death rates and concerns about the speed

of transmission and ultimate reach of this virus.

       17.     Public health officials have recognized for decades that non-pharmaceutical

interventions (NPIs) can slow and stop the transmission of certain diseases. Among these are

screening and testing of potentially infected persons; contact tracing and quarantining infected

persons; personal protection and prevention; and social distancing. Social distancing is the

maintenance of physical space between people. Social distancing can be limited – e.g., reducing

certain types of conduct or activities like hand-shaking – or large-scale – e.g., restricting the

movements of the total population.

       18.     A lack of central planning, shortages of key medical supplies and equipment, and

the unfortunate spread of misinformation and disinformation about the risks of COVID-19 has

led to widespread confusion, unrest, and uncertainty regarding the likely trajectory of this

pandemic and the appropriate counter-measures necessary to mitigate the damage it could

potentially cause.

       19.     Beginning in late February, public health officials began advising various

governments around the world that one of the most disruptive NPIs – population-wide social

distancing – was needed to stop the transmission of COVID-19. Suddenly schools, offices,




                                                    5
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 6 of 23



public transit, restaurants, and shops -- densely occupied spaces, heavily traveled spaces, and

frequently visited spaces – were likely to become hot-spots for local transmission of COVID-19.

       20.     By mid-March, that advice was being implemented by state and local

governments across the United States. Throughout March and April, the District of Columbia,

through the Office of the Mayor Muriel Bowser, issued a series of orders (“Public Health

Orders”) placing increasingly stringent limitations on public activities and private gatherings to

force social distancing. In order to comply with these orders, many D.C. businesses, including

the businesses in the immediate area of GCDC, were forced to abandon their property and

suspend ordinary business activities.

       21.     On March 11, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued Orders 2020-045 and 2020-046, which declared a Public Emergency and

a Public Health Emergency in the District of Columbia. These Orders went into effect

immediately and were to remain in effect until at least fifteen (15) days after March 11.

       22.     On March 16, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued Order 2020-048, which specifically prohibited gatherings of more than

fifty (50) persons as well as table seating at any restaurant in the District of Columbia beginning

at 10:00 pm that night until April 1, 2020 at 6:00 am. Order 2020-048 stated that violators would

be subject to criminal, civil and administrative penalties, including summary suspension of

licensure. This Order went into effect immediately and was to remain in effect at least through

March 31, 2020.

       23.     On March 20, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued Order 2020-051, which extended the specific prohibition of gatherings of

more than fifty (50) persons and on table seating at any restaurant in the District of Columbia,




                                                 6
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 7 of 23



and, in addition, specifically prohibited service to standing customers. Order 2020-051 stated

that violators would be subject to criminal, civil and administrative penalties, including summary

suspension of licensure. This Order went into effect immediately and was to remain in effect at

least through April 24, 2020.

       24.     On March 24, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued Order 2020-053, which mandated closure of all on-site operations of non-

essential businesses and specifically prohibited sit-down consumption at any restaurant, as well

as any gathering of ten (10) or more persons anywhere. Order 2020-053 stated that violators

would be subject to criminal, civil and administrative penalties, including summary suspension

or revocation of licensure. This Order went into effect at 10:00 p.m. on March 25, 2020, and was

set to remain in effect at least through April 24, 2020.

       25.     On March 30, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued a Stay-At-Home Order, ordering all individuals living in Washington,

DC, to stay at their place of residence, except to obtain food and essential household goods or to

engage in Essential Business Activities. The Stay-At-Home Order stated that violators would be

subject to criminal, civil and administrative penalties, including summary suspension or

revocation of licensure. This Order went into effect at 12:01 a.m. on April 1, 2020 and was set to

remain in effect through at least April 24, 2020.

       26.     On April 8, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued Order 2020-58, which mandated that all restaurants mark six (6) foot

distances outside and within their location to manage lines of customers and adopt social

distancing requirements similar to those imposed on grocery stores and other retail food sellers,

such as maintaining a minimum distance of six (6) feet from each person who is not part of the




                                                    7
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 8 of 23



same household. This Order went into effect at 12:01 a.m. on April 9, 2020 and was set to

remain in effect at least through April 24, 2020.

       27.     On April 15, 2020, the District of Columbia, through the Office of the Mayor

Muriel Bowser, issued Order 2020-063, which extended Order 2020-053 and the Stay-At-Home

Order until May 15, 2020. Order 2020-063 also extended the Public Emergency and Public

Health Emergency in the District of Columbia until May 15, 2020. Order 2020-063 stated that

violators would be subject to criminal, civil and administrative penalties, including summary

suspension or revocation of licensure, and specified that individuals “should call 311 to report

any suspected violations of this or other Mayor’s Orders related to the COVID-19 public health

emergency.” This Order went into effect at 12:01 a.m. on April 17, 2020 and is set to remain in

effect at least through May 15, 2020.

                                 PLAINTIFF’S EXPERIENCE

       28.     Plaintiff GCDC Grilled Cheese Bar is a restaurant located in the heart of

downtown Washington, D.C. Opened in April 2014, GCDC is a casual restaurant offering sit-

down and take-out options for lunch and table-service for dinner.

       29.     Like many urban restaurants, seating is compact; in a space of approximately

2,146 square feet, tables can accommodate approximately 85 diners at one time and, weather

permitting, additional sidewalk seating accommodates another 16-20 people. On a busy day, the

restaurant serves up to 350 people. In addition to patrons, approximately 9-10 staff are on-site

during the lunch and dinner shifts; approximately half are in the kitchen working in close

proximity to one another and the remainder are interacting with customers.

       30.     Since its opening in 2014, GCDC has been successful, steadily increasing its

revenues. Located less than one block from the White House, GCDC is popular with office-



                                                    8
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 9 of 23



workers, tourists, and neighborhood university students. While the restaurant has always offered

take-out and delivery services, little revenue – historically,15% – was derived from them. The

overwhelming majority of patrons prefer to come in and eat with sit-down service.

       31.     In response to the District’s first COVID-19 Public Health Order, GCDC

modified its floorplan to place diners far apart. In response to the District’s second COVID-19

Public Health Order, GCDC ceased all seated dining. In addition, GCDC attempted to broaden

its take-out offerings. Despite these efforts, GCDC experienced a 95% drop in business income

between early March and April 11, 2020. GCDC closed on April 11, 2020 with an intent to re-

open when permitted and feasible.

       32.     GCDC has complied with the District’s Public Health Orders. The impact of

these orders is felt not simply in their direct application to GCDC’s operations, but also in their

application to the businesses and properties adjacent to GCDC and across the District.

       33.     Even when the District revokes these standing orders, GCDC is likely to

experience residual effects caused by the current reality: that densely occupied public spaces are

thought of as potentially unsafe and that continuing to operate as it had before the introduction of

COVID-19 in the District of Columbia might expose GCDC to the risk of contaminated premises

as well as exposing customers and workers to transmission and infection risks.

       34.     GCDC’s annual net revenues were approximately $1.475 million in 2018 and

$1.456 million in 2019. The restaurant expected to reach revenues of $1.6 million this year. Its

monthly revenues for January and February 2020 were $113,166 and $126,787 respectively and

were expected to rise during the spring and summer months as they had in previous years.

       35.     Prior to opening in April 2014, GCDC purchased comprehensive business

insurance – a Spectrum Business Owner’s Policy – from Defendants to insure against all risks




                                                  9
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 10 of 23



(unless explicitly excluded) a business might face. The insured risks included losses of and

damage to its premises, including loss of use, physical property, data, and business income, as

well as covering claims by customers and employees against GCDC.

       36.     GCDC’s Spectrum Business Owner’s Policy, No. 42 SBA BD 2141, is a renewal

policy effective from January 1, 2020 to January 1, 2021. GCDC’s location in downtown

Washington D.C. is the covered property described in the policy declarations.

       37.     The terms of the policy were unilaterally set by Defendants and offered on a take-

it-or-leave-it basis; subsequent amendments to the original terms – called endorsements – were

also unilaterally imposed.

       38.     The insuring agreement of the Special Property Coverage Part of the policy pays

for direct physical loss of or damage to covered property at the premises described in the

declarations caused by or resulting from any covered cause of loss. Among other things, the

policy explicitly provides:

       (a)     coverage for physical loss of property that was caused by or resulted from any

               covered cause of loss;

       (b)     coverage for 12 months of business income that is lost due to the necessary

               suspension of operations caused by a physical loss of property;

       (c)     coverage for 30 days of business income that is lost when access to the scheduled

               premises is prohibited by order of a civil authority as the result of a covered cause

               of loss;

       (d)     coverage for 90 days of extended business income, which pays for lost profits and

               expenses that continue while a business rebounds from a covered loss that causes

               an interruption in the business; and



                                                10
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 11 of 23



        (e)     coverage for business income that is lost due to physical loss at the premises of a

                dependent property.

        39.     Covered causes of loss under the policy include the risk of direct physical loss.

        40.     The policy explicitly excludes a variety of named risks including: earth

movement; government seizure and destruction; nuclear hazard; power failure; war and military

action; water damage caused by flood, mudslide, earthquake and volcanic eruption; neglect and

more. The policy also includes an endorsement naming “Perils Specifically Excepted” which

lists (A) “Acts Errors or Omissions” pertaining to activities like planning, zoning, developing,

surveying, and other activities related to construction and maintenance; and (B) “Collapse,

‘Cracking,’ or ‘Shifting’” of buildings, structures, facilities, and/or their parts.

        41.     The policy provides $1 million in coverage for each occurrence, and aggregate

coverage under the policy is $2 million, and pays actual losses sustained for the business income

and extra expense coverage.

        42.     GCDC has paid all of the premiums required by Defendants to keep its policy in

full force. These premiums have totaled more than $108,000 to date.

        43.     GCDC filed a notice of loss report on March 23, 2020, seeking coverage for lost

business income.

        44.     On March 25, 2020, without any investigation or inquiry, Defendants denied

GCDC’s claim for direct physical loss of property and actual loss of business income sustained

during the suspension of operations as a result of the loss of the use of property. Defendants

cited numerous grounds for denying coverage, including:

        (a)     The Insured did not identify any direct physical loss to any property at a

                scheduled premise, leaving the insuring agreement unfulfilled.



                                                   11
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 12 of 23



       (b)    The additional coverage for business income does not provide coverage for the

              Insured’s claim “because there has been no physical loss or damage caused by or

              resulting from a Covered Cause of Loss to property at the scheduled premises.”

       (c)    The additional coverage for civil authority does not provide coverage for the

              Insured’s claim because Defendants claim to “have no information to indicate that

              a civil authority issued an order as a direct result of a covered cause of loss to

              property in the immediate area of your scheduled premises; accordingly, this

              additional coverage is not available for your claimed loss of business income.”

       (d)    The pollution exclusion excludes coverage, as “[t]he coronavirus is understood to

              be an irritant or contaminant which causes or threatens to cause physical impurity,

              unwholesomeness and threatens human health or welfare.”

       (e)    The Limited Fungi, Bacteria or Virus Coverage Endorsement precludes coverage

              for loss or damage caused directly or indirectly by presence, growth, proliferation,

              spread or any activity of virus unless the virus results in a ‘specified cause of loss’

              and “[a]s we understand your loss, the virus has not resulted in a specified cause

              of loss and there is no coverage for you claim based on the exclusion for virus.”

       45.    Defendants’ denial letter appears to be a form letter prepared to send in response

to business interruption claims arising from DC’s Public Health Orders by customers who

purchased the same or substantially similar comprehensive business insurance policies.

                                   CLASS ALLEGATIONS

       46.    Plaintiff re-alleges and incorporates by reference herein all of the allegations

contained above.




                                                12
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 13 of 23



        47.    Business insurance policies purchased by small businesses like restaurants are not

individually negotiated. At most, the prospective policyholder may elect to add specialized

coverage options to a basic business insurance policy. But the substantive terms are set

unilaterally by the insurer.

        48.    Plaintiff’s Spectrum Business Owner’s Policy includes common terms and

phrases widely used by the insurance industry. The insurance industry typically hews closely to

standardized insurance policy forms in addressing property and liability risks, and Defendants

did so here.

        49.    As the impact of the COVID-19 pandemic is emerging, leading insurance industry

associations have publicly stated that such standard business insurance policies do not provide

any coverage for the business losses related to public health orders like those published by the

District of Columbia. The denial letter received by Plaintiff—issued without any investigation

two days after a claim was filed—appears to be a form letter that, on information and belief, is

sent automatically to any restaurant with comprehensive business insurance that files a claim at

this time.

        50.    Pursuant to the Fed. R. Civ. P. 23(b)(2), 23(b)(3), and 23(c)(4), Plaintiff brings

this action on behalf of itself and the following Class (the “Class”): All restaurants in

Washington, D.C. that purchased comprehensive business insurance coverage from Defendants

which includes coverage for business interruption, filed a claim for lost business income

following the District’s publication of its Public Health Orders, and were denied coverage by

Defendants.

        51.    Excluded from the Class are the Defendants, any entity in which Defendants have

a controlling interest, and Defendants’ officers, directors, legal representatives, successors,




                                                 13
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 14 of 23



subsidiaries, and assigns. Also excluded from the Class are any judge, justice, or judicial officer

presiding over this matter and the members of their immediate families and judicial staff.

       52.       This action has been brought and may properly be maintained as a class action as

it satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

requirements.

       53.       Plaintiff reserves the right to amend the Class definition if discovery and further

investigation reveal that the Class should be expanded, divided into subclasses, or modified in

any other way.

       54.       Although the precise number of members of the Class is unknown and can only

be determined through appropriate discovery, Plaintiff believes, and on that basis alleges, that the

members of the proposed Class are so numerous that joinder of all members would be

impracticable. There are approximately 2,457 restaurants in the District of Columbia. The local

and national media are reporting that thousands of businesses have had insurance claims denied

for the loss or damage to physical property and for the actual loss of business income sustained

during the suspension of operations as a result of the loss of use of the property following orders

like the District’s Public Health Orders.

       55.       Questions of law and fact common to the Class exist that predominate over

questions affecting only individual members, including inter alia:

       (a)       Whether Defendants’ comprehensive business insurance policies cover claims for

                 lost business income under the circumstances present here;

       (b)       Whether the terms, definitions, and exclusions that Defendants have relied on to

                 deny coverage are contradictory or ambiguous and therefore should not be

                 construed against policyholders;



                                                    14
           Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 15 of 23



       (c)     Whether the Limited Fungi, Bacteria, or Virus Coverage Endorsement is

               enforceable;

       (d)     Whether Defendants breached the implied covenant of good faith and fair dealing

               in obscuring policy exclusions or unilaterally amending their policies to exclude

               coverage for business income under the circumstances presented here;

       (e)     Whether Defendants acted in bad faith in denying claims for lost business income

               without investigation or due consideration of those claims; and

       (f)     Whether the declaratory judgment sought is appropriate.

       56.     Plaintiff is a member of the putative Class. The claims asserted by the Plaintiff in

this action are typical of the claims of the members of the putative Class as the claims arise from

the same course of conduct by Defendants and the relief sought is common.

       57.     Plaintiff will fairly and adequately represent and protect the interests of the

members of the putative Class, as its interests coincide with, and are not antagonistic to, the other

members of the Class. Plaintiff has retained counsel competent and experienced in both

consumer protection, insurance coverage, and class action litigation.

       58.     Certification of the Class is appropriate pursuant to Fed. R. Civ. P. 23 (b)(3)

because:

       (a)     Questions of law or fact common to the respective members of the Class

               predominate over questions of law or fact affecting only individual members.

               This predominance makes class litigation superior to any other method available

               for the fair and efficient adjudication of these claims including consistency of

               adjudications. Absent a class action it would be highly unlikely that the members




                                                 15
 Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 16 of 23



      of the Class would be able to protect their own interests because the cost of

      litigation through individual lawsuits might exceed the expected recovery.

(b)   A class action is a superior method for the adjudication of the controversy in that

      it will permit a large number of claims to be resolved in a single forum

      simultaneously, efficiently, and without the unnecessary hardship that would

      result from the prosecution of numerous individual actions and the duplication of

      discovery, effort, expense, and the burden of the courts that individual actions

      would create.

(c)   The benefits of proceeding as a class action, including providing a method for

      obtaining redress for claims that would not be practical to pursue individually,

      outweigh any difficulties that might be argued with regard to the management of

      the class action.

59.   The Class should also be certified pursuant to Fed. R. Civ. P. 23(b)(2) because:

(a)   The prosecution of separate actions by the individual members of the proposed

      class would create a risk of inconsistent adjudications, which could establish

      incompatible standards of conduct for Defendants.

(b)   The prosecution of individual actions could result in adjudications, which as a

      practical matter, would be dispositive of the interests of non-party class members

      or which would substantially impair their ability to protect their interests.

(c)   Defendants have acted or refused to act on grounds generally applicable to the

      proposed Class, thereby making appropriate final and injunctive relief with

      respect to the members of the proposed Class as a whole.




                                        16
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 17 of 23



       60.     Likewise, particular issues are appropriate for certification under Fed. R. Civ.

P. 23(c)(4) because such claims present only particular, common issues, the resolution of which

would advance the disposition of this matter and the parties’ interests therein. Such particular

issues include, but are not limited to:

       (a)     Whether the comprehensive business insurance policies issued by Defendants

               cover class members’ direct physical loss of property and lost business income

               following the District’s Public Health Orders;

       (b)     Whether the coverages for direct physical loss of property and lost business

               income provided by the comprehensive business insurance policies are precluded

               by exclusions or other limitations in those policies;

       (c)     Whether Defendants breached their contracts by denying comprehensive business

               insurance coverage to Plaintiff and Class members;

       (d)     Whether summary denial of claims for direct physical loss of property and lost

               business income without any investigation or inquiry constitutes bad faith and

               therefore a breach of the implied covenant of good faith and fair dealing to act in

               good faith and with reasonable efforts to perform their contractual duties and not

               to impair the rights of other parties to receive the rights, benefits, and reasonable

               expectations under the contracts;

       (e)     Whether the sale of these policies with the knowledge that Defendants would not

               provide coverage for business interruptions associated with public health counter-

               measures constitutes a breach of the implied covenant of good faith and fair

               dealing.




                                                 17
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 18 of 23



       (f)     Whether Plaintiff and the Class members are entitled to actual damages and/or

               injunctive relief as a result of Defendants’ wrongful conduct.



                          COUNT I: DECLARATORY JUDGMENT

       61.     Plaintiff re-alleges and incorporates by reference herein all the allegations

contained in paragraphs 1 through 60.

       62.     Plaintiff purchased a comprehensive business insurance policy from Defendants.

       63.     Plaintiff paid all premiums required to maintain its comprehensive business

insurance policy in full force.

       64.     The comprehensive business insurance policy includes provisions that provide

coverage for the direct physical loss of use of its premises and equipment as well as actual loss of

business income and extra expenses sustained during the suspension of operations as a result of

the loss of use and risk of physical loss.

       65.     In March and April 2020, the District of Columbia issued a series of Public

Health Orders that severely restricted access to Plaintiff’s business premises.

       66.     These Public Health Orders also applied to the businesses, schools, museums, and

public attractions immediately surrounding Plaintiff’s business premises and to residents of and

visitors to the District of Columbia.

       67.     As a result of the District’s Public Health Orders, Plaintiff lost the use of its

business property and lost substantial business income as a result of the loss of the use of its

business property.

       68.     These losses are insured losses under several provisions of Plaintiff’s

comprehensive business insurance policy including provisions covering direct loss of property,




                                                 18
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 19 of 23



loss of business income, extended loss of business income, and business income from dependent

properties.

       69.     There are no applicable, enforceable exclusions or definitions in the insurance

policies that preclude coverage for these losses.

       70.     WHEREFORE, Plaintiff seeks a declaration for itself and similarly situated

restaurants that its business income losses are covered and not precluded by exclusions or other

limitations in its comprehensive business insurance policy.



                           COUNT II: BREACH OF CONTRACT

       71.     Plaintiff re-alleges and incorporates by reference herein all the allegations

contained in paragraphs 1 through 60.

       72.     Plaintiff and Class members purchased comprehensive business insurance policies

from Defendants to ensure against all risks (unless specifically excluded) a business might face.

These policies were binding contracts that afforded Plaintiff and Class members comprehensive

business insurance under the terms and conditions of the policies.

       73.     Plaintiff and Class members met all or substantially all of their contractual

obligations, including paying all the premiums required by Defendants.

       74.     Beginning on March 16, 2020, the District of Columbia, through the Office of the

Mayor Muriel Bowser, issued a series of Public Health Orders. As detailed above, in paragraphs

22 through 27, these Orders ultimately banned gatherings of more than ten (10) people;

prohibited table seating, sit-down consumption, and standing service at restaurants; closed all

non-essential businesses; ordered all Washington, D.C. residents to stay at their place of

residence, except to obtain food and essential household goods or to engage in Essential

Business Activities; and required restaurants to adopt social distancing measures similar to those


                                                19
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 20 of 23



imposed on grocery stores and other retail food sellers, such as maintaining a minimum distance

of six (6) feet from each person who is not part of the same household. As of the date of the

filing of this Complaint, these mandates from the District’s Public Health Orders remain in effect

until at least May 15, 2020.

       75.     Beginning with March 16, 2020 and continuing through the date of the filing of

this Complaint, Plaintiff and Class members suffered the direct physical loss of property and lost

business income following the District’s Public Health Orders, which were covered under the

comprehensive business insurance policies purchased from Defendants.

       76.     There are no applicable, enforceable exclusions in Plaintiff’s and Class members’

comprehensive business insurance policies that preclude coverage.

       77.     Defendants breached their contracts by denying comprehensive business

insurance coverage to Plaintiff and Class members.

       78.     As a direct and proximate result of Defendants’ denial of comprehensive business

insurance coverage to Plaintiff and Class members, Plaintiff and Class members suffered

damages.

       79.     WHEREFORE, Plaintiff seeks: (a) a judgment for itself and similarly situated

restaurants that Defendants have breached their contracts with Plaintiff and members of the

putative class; and (b) corresponding damages for that breach.

                  COUNT III: BREACH OF THE IMPLIED COVENANT
                       OF GOOD FAITH AND FAIR DEALING

       80.     Plaintiff re-alleges and incorporates by reference herein all the allegations

contained in paragraphs 1 through 60.




                                                20
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 21 of 23



       81.     Plaintiff and Class members contracted with Defendants to provide them with

comprehensive business insurance to ensure against all risks (unless specifically excluded) a

business might face.

       82.     These contracts were subject to implied covenants of good faith and fair dealing

that all parties would act in good faith and with reasonable efforts to perform their contractual

duties—both explicit and fairly implied—and not to impair the rights of other parties to receive

the rights, benefits, and reasonable expectations under the contracts. These included the

covenants that Defendants would act fairly and in good faith in carrying out their contractual

obligations to provide Plaintiff and Class members with comprehensive business insurance.

       83.      Defendants breached the implied covenant of good faith and fair dealing by:

       (a)     Selling policies that appear to provide liberal coverage for loss of property and

               lost business income knowing that Defendants would interpret poorly defined

               terms, undefined terms, and ambiguously written exclusions to deny coverage

               under circumstances foreseen by Defendants;

       (b)     Denying coverage for loss of property and lost business income by invoking

               undefined, ambiguous, and contradictory terms that are inconsistent with the plain

               terms and purpose of the policy;

       (c)     Denying Plaintiff and Class members’ claims for loss of property and loss of

               business income without adequate investigation or inquiry, arbitrarily and

               capriciously, and/or with knowledge that the denial was unreasonable under the

               policy.

       84.     Plaintiff and Class members met all or substantially all of their contractual

obligations, including by paying all the premiums required by Defendants.




                                                  21
         Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 22 of 23



       85.     Defendants’ failure to act in good faith in providing comprehensive business

insurance coverage to Plaintiff and Class members denied Plaintiffs and Class members the full

benefit of their bargain.

       86.     Accordingly, Plaintiff and Class members have been injured as a result of

Defendants’ breach of the covenant of good faith and fair dealing and are entitled to damages in

an amount to be proven at trial.

       87.     WHEREFORE, Plaintiff seeks: (a) a judgment for itself and similarly situated

restaurants that Defendants have breached the covenant of good faith and fair dealing implied in

their contracts with Plaintiff and members of the putative class; and (b) corresponding damages

for that breach.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff GCDC LLC, on behalf of itself and the Class, seeks the

following relief:

       (a)     An order certifying this action as a class action under Fed. R. Civ. P. 23, defining

               the Class as requested herein, appointing Cohen Milstein Sellers & Toll PLLC

               and Gibbs Law Group LLP, as Class Counsel, and finding that Plaintiff is a

               proper representative of the Class requested herein.

       (b)     A declaration that Plaintiff’s and Class members’ losses are covered under

               Defendants’ comprehensive business insurance policies;

       (c)     Plaintiff also requests damages, attorneys’ fees and costs, and such other and

               further relief as is just and proper as compensation for Defendants’ breach of

               contract and breach of the implied covenant of good faith and fair dealing.




                                                22
          Case 1:20-cv-01094-TJK Document 1 Filed 04/27/20 Page 23 of 23



                                       JURY TRIAL DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands

trial by jury in this action of all issues so triable.


April 27, 2020                                            Respectfully submitted,

                                                          /s/ Andrew N. Friedman
                                                          Andrew N. Friedman (DC Bar 375595)
                                                          Victoria S. Nugent (DC Bar 470800)
                                                          Julie Selesnick (DC Bar 485558)
                                                          Geoffrey Graber (pro hac vice forthcoming)
                                                          Eric Kafka (pro hac vice forthcoming)
                                                          Karina G. Puttieva (pro hac vice forthcoming)
                                                          COHEN MILSTEIN SELLERS & TOLL
                                                          PLLC
                                                          1100 New York Ave. NW, Fifth Floor
                                                          Washington, DC 20005
                                                          Telephone: (202) 408-4600
                                                          Facsimile: (202) 408-4699
                                                          afriedman@cohenmilstein.com
                                                          vnugent@cohenmilstein.com
                                                          jselesnick@cohenmilstein.com
                                                          ggraber@cohenmilstein.com
                                                          ekafka@cohenmilstein.com
                                                          kputtieva@cohenmilstein.com

                                                          Eric H. Gibbs (pro hac vice forthcoming)
                                                          ehg@classlawgroup.com
                                                          Andre M. Mura (DC Bar 492837)
                                                          amm@classlawgroup.com
                                                          Karen Barth Menzies (pro hac vice forthcoming)
                                                          kbm@classlawgroup.com
                                                          Amy M. Zeman (pro hac vice forthcoming)
                                                          amz@classlawgroup.com
                                                          Steve Lopez (pro hac vice forthcoming)
                                                          sal@classlawgroup.com
                                                          GIBBS LAW GROUP LLP
                                                          505 14th Street, Suite 1110
                                                          Oakland, CA 94612
                                                          Telephone: (510) 350-9700
                                                          Facsimile: (510) 350-9701

                                                          Attorneys for Plaintiff and Proposed Class



                                                     23
